DETAILED ACTION
Response to After-Final Amendment
Applicant's After-Final amendment and response, submitted August 22, 2022, has been reviewed by the examiner and entered of record in the file.  
Claim 11 is amended, claims 18, 19 and 24-28 are cancelled. 
Groups I and II (claims 1-10) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim 11 is under examination and are the subject of this office action.

Previous Claim Rejections - 35 USC § 103
5.	Claim 11 was previously rejected under 35 U.S.C. 103 as being unpatentable over Davila et al., U.S. 2007/0179596 A1, in view of Su et al., U.S. 2005/0100654 A1, and further in view of Landriscina et al., J of Biol Chem (2000).
	Upon further consideration of the amendatory changes to claim 11 to limit the anti-proliferative drug to rapamycin and to limit the drug-loading rate of each drug on the stent, the previous obviousness rejection is overcome and is withdrawn.
	
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with TingTing Liu (Reg. No. 76,256) on September 2, 2022.
7.	The application has been amended as follows: 
	CLAIMS 1-10, please CANCEL.
	CLAIM 11, line 2, please delete the term “or” and replace with the term “and”.

REASONS FOR ALLOWANCE
8.	In consideration of Applicant’s amendatory changes and cancellations, claim 11 is allowable over the prior art, as newly renumbered claim 1.   The following is an examiners statement of reasons for allowance:
	This invention relates to a drug stent, comprising a stent body, and an active substance comprising amlexanox or a salt thereof and 	a pharmaceutical composition comprising rapamycin distributed on the surface of the stent body, wherein the active substance and/ or the pharmaceutical composition has an inhibitory action on smooth muscle cells without inhibiting a growth of endothelial cells. 
	After a thorough search, the closest of prior art, to Davila et al. teach a drug-eluding stent comprising a stent body and a pharmaceutical composition comprising rapamycin and an additional agent incorporated into a coating on the surface of a stent, but does not teach or fairly suggest the instant claimed drug stent comprising amlexanox and rapamycin wherein the drug-loading rate of each drug is from 1 mol to 6 mol and the drug-loading molar ratio of amlexanox to rapamycin is 1:1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611